DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 1/12/2021.
Claims 1-20 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/12/2021 and 6/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuong et al. in US Patent Application Publication 2015/0354386 (“Chuong”), in view of .Teixeira et al. in US Patent Application Publication 2018/0051629 (“Teixeira”).
Regarding claim 1, Chuong discloses an air seal assembly for a gas turbine, the air seal assembly comprising: 	a flow path platform 62 (Fig. 2 and 3; paragraph [0016]); 	a casing 54 disposed radially outside the flow path platform 62; and 	an annular finger seal 78 mounted to the casing 54 (at bolt 92) and disposed between the flow path platform 62 and the casing 54, the annular finger seal comprising a first circumferential portion mounted to the casing (at bolt 92), a second circumferential portion 78B extending from the first circumferential portion, and a third circumferential portion 78C, 78D extending from the second circumferential portion and contacting an outer surface of the flow path platform 62.	Chuong is silent to the third circumferential portion comprising a plurality of air cooling holes configured to direct a cooling air stream onto the flow path platform.  Instead, Chuong discloses a plurality of cooling holes in what is being equated to the second circumferential portion.	Teixeira teaches an analogous gas turbine engine air seal assembly, including a finger seal with a cooling hole analogous to that of Chuong.  Specifically, Teixeira teaches that in such seal assemblies it is desirable to position a cooling hole in the finger seal assembly so as to direct cooling air flow onto the 
Regarding claim 2, Chuong as modified by Teixeira comprises the air seal assembly of claim 1, wherein the annular finger seal further comprises a fillet disposed at an interface between the second circumferential portion and the third circumferential portion of the annular finger seal (see Chuong Fig. 3, which has seal 78 which has been modified based on Teixeira to have a hole in portion 78C instead of 78B; there is a rounded transition between 78B and 78C and that transition is equated to the claimed fillet).
Regarding claim 3, 
Regarding claim 4, Chuong as modified by Teixeira comprises the air seal assembly of claim 3, wherein the second circumferential portion extends between the casing and the dogbone seal carrier (see Chuong Fig. 3; portion 78B extends between casing 54 and dogbone carrier 84).
Regarding claim 5, Chuong as modified by Teixeira comprises the air seal assembly of claim 1, wherein the plurality of air cooling holes is arranged in a circumferential row about the annular finger seal (see Chuong Fig. 4 showing a plurality of holes 94, which have been moved to portion 78C based on the teaching of Teixeira).
Regarding claim 6, Chuong as modified by Teixeira comprises the air seal assembly of claim 5, wherein each air cooling hole of the plurality of air cooling holes is directed towards the outer surface of the flow path platform (based on the teaching of Teixeira; see Teixeira Fig. 2 showing how holes are positioned for flow Ac against the radially outer surface of element 48).
Regarding claim 7, Chuong as modified by Teixeira comprises the air seal assembly of claim 6, wherein the third circumferential portion has a length extending between the fillet and a point of contact between the third circumferential portion and the outer surface of the flow path platform and wherein the circumferential row of the plurality of air cooling holes is disposed in a middle section of the third circumferential portion (this limitation is met by modifying Chuong to have a cooling hole in portion 78C of the finger seal instead of portion 78B, based on the teaching of Teixeira).
Regarding claim 8, Chuong as modified by Teixeira comprises the air seal assembly of claim 7, wherein the circumferential row of the plurality of air cooling holes is disposed in the third circumferential portion at a center of the length (this limitation is met by modifying Chuong to have a cooling hole like that taught by Teixeira as seen in Teixeira Fig. 2, which is in the middle of the equivalent circumferential portion of the finger seal).
Regarding claim 9, Chuong as modified by Teixeira comprise the air seal assembly of claim 6, wherein the plurality of air cooling holes is configured to direct air from a first side of the annular finger 
Regarding claim 10, Chuong as modified by Teixeira comprises the air seal assembly of claim 6, wherein the second circumferential portion of the annular finger seal is free of penetrations (the combination of art employs cooling holes in the third circumferential portion of the finger seal, not the second, based on the teaching of Teixeira).
Regarding claim 11, Chuong as modified by Teixeira comprises all of the finger seal limitations of claim 11 equivalent to how Chuong as modified by Teixeira was applied above with respect to claims 1-11, and further comprises:	a first turbine module (Chuong element 42) comprising a flow path platform and a casing disposed radially outside the flow path platform; 	a second turbine module (Chuong element 44) mounted to the first turbine module and disposed axially aft of the first turbine module (see Chuong Fig. 2; paragraph [0016]).
Regarding claim 12, Chuong as modified by Teixeira comprises the gas turbine of claim 11, wherein the first turbine module comprises a fairing assembly comprising a fairing outer platform defining the flow path platform and a fairing inner platform disposed radially inward of the fairing outer platform, the fairing outer platform and the fairing inner platform defining a portion of a main engine gas flow path therebetween (see Chuong Fig. 2; the main engine flow path is between fairings 32 and 64).
Regarding claim 13, Chuong as modified by Teixeira comprises the gas turbine of claim 12, wherein the casing is a first casing and wherein the second turbine module comprises a second casing 
Regarding claim 14, Chuong as modified by Teixeira comprises the gas turbine of claim 13 wherein the annular finger seal further comprises a fillet disposed at an interface between the second circumferential portion and the third circumferential portion of the annular finger seal (the equivalent fillet of the combination of art is simply the bend in the finger seal between portions 78B and 78C of Chuong, see Fig. 3).
Regarding claim 15, Chuong as modified by Teixeira comprises the gas turbine of claim 14, wherein the second turbine module further comprises a dogbone seal carrier mounted to the second casing and wherein one or more of the fillet and the second circumferential portion contact the dogbone seal carrier (see Chuong Fig. 3; dogbone seal carrier 88 is mounted to second casing 56 and the fillet of the seal between portions 78B and 78C engages the dogbone seal carrier 88).
Regarding claim 16, Chuong as modified by Teixeira comprises the gas turbine of claim 11, wherein the plurality of air cooling holes is arranged in a circumferential row about the annular finger seal and wherein the second circumferential portion of the annular finger seal is free of penetrations (the combination of art employs cooling holes in the third circumferential portion of the finger seal, not the second, based on the teaching of Teixeira; see Fig. 4 of Chuong, which, based on the teaching of Teixeira, has been modified by moving the cooling holes 94 to portion 78C so that they direct air against the radially outer surface of the annular member, or platform, they are mounted against).
Regarding claims 17-20, the method for cooling an air seal assembly limitations recited in these claims relies on structural features, none of which are beyond the limitations already addressed above with respect to claims 1-16.  The rejection will not be repeated verbatim so as to not unnecessarily belabor the record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US5560198 discloses a cooled gas turbine engine finger seal assembly. US20140183825 discloses a finger seal with multiple fillets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745